DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 12/15/2021
In the instant application, claims 1, 9 and 17 are amended independent claims; Claims 1-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10516749, 10345987, and 10795533 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, a system, and a non-transitory computer-readable storage medium for communicating and displaying collections of images according to a user-selected queue are described. In some example embodiments, a system aggregates content items organized into collections for display to a user on a device. The system receives a 
Independent claims 1, 9 and 17 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, as previously cited: Greenberg (US 2011/0191684) teaches a system for enabling the end users to schedule the display of online videos and dynamically displaying online video according to a user preference. The end user can specify preferences and the system dynamically generates a listing subset of editor-selected videos that satisfy these preferences. From that listing the videos can be selected and scheduled for play according to the user’s individual preference to enable the end user to sequentially watch the end product of scheduling. Svendsen et al. (US 2009/0265418) teaches a system and method for aggregating a local media collection of a user with one or more shared media collections shared with the user to provide an aggregate media collection for the user. In general, one or more shared media collections shared with the user are first discovered. Optionally, the user may select one or more of the shared media collections for aggregation with the local media collection of the user. The shared media collections selected by the user, or alternatively all the shared media collections, are then aggregated with the local media collection of the user to provide an aggregate media collection for the user. The aggregate media collection of the user may then be pruned or filtered based on user preferences of the user. Schileru (US 2016/0322081) teaches a method for segmenting a video using tags without interfering with video data thereof. According to one aspect of the present invention, each tag is created to define a portion of the video, wherein the tags can be modified, edited, looped, reordered or restored to a create an impression other than that if the video was played back sequentially. The tags are so structured in a table included in a tagging file that can be shared or published electronically or modified or updated by others.

Greenberg, Svendsen, and Schileru do not teach or suggest the particular combination of steps or elements as cited in the amended independent claims 1, 9 and 17. For example, the prior arts do no teach or suggest the steps of:
“storing, at a database of a server computer system, a plurality of content messages from a plurality of client devices; communicating, from the server computer system to a first mobile device, interface information for each content collection of a plurality of content collections, wherein each content collection comprises content from one or more content messages of the plurality of content messages, and wherein the interface information includes a first selectable queue request element associated with a first content collection within the plurality of content collections, a second selectable queue request element associated with a second content collection within the plurality of content collections, and a queue play element; receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; automatically communicating one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; selecting a trigger content collection, from among the plurality of content collections, based on displaying message content for a threshold time period or for a threshold number of content collections; and communicating one or more advertising elements for presentation on the first mobile device following presentation of the trigger content collection.” 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174